Citation Nr: 1822257	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-39 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for Parkinson's disease. 


REPRESENTATION

Veteran represented by:	Idaho Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and L.R. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1977 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs, Regional Office, located in Salt Lake City, Utah (RO), which denied the benefit sought on appeal.  

The RO denied the Veteran's claim for service connection in an August 2011 rating decision.  Additional evidence was received, and the Veteran's claim was readjudicated in a September 2011 rating decision which confirmed and continued the previous denial.  The Veteran submitted additional lay evidence within one-year of the September 2011 rating decision, and the claim was readjudicated in an October 2013 rating decision.  In June 2014, the Veteran submitted a notice of disagreement to the denial of his claim, and thereafter, he submitted a November 2014 substantive appeal. 

In June 2015, the Veteran and his ex-wife provide testimony to the undersigned during a Board hearing.  A copy of the hearing transcript has been associated with the record. 

Following the Board hearing, the Veteran submitted additional medical and lay evidence in support of his claim without a waiver of initial consideration.  Given the favorable decision below, the Board finds no prejudice to Veteran in proceeding with adjudication of the claim.



FINDING OF FACT

The weight of the competent evidence is at least in relative equipoise that the Veteran's Parkinson's disease first manifested during his period of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for Parkinson's disease have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, and 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision is completely favorable to the Veteran, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). 

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.            § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks entitlement to service connection for Parkinson's disease.  He asserts that his Parkinson's disease is the result of exposure to environmental hazards, to include insecticides and pesticides, during his deployment during Operation Desert Storm, and/or as a result of his exposure to chemical solvents and toxins while performing his duties as a mechanic.  He further contends that his Parkinson's disease first manifested during his military service, even though he was not given a formal diagnosis until a decade later.   See May 2012, September 2012, and August 2013 statements in support of case; June 2014 notice of disagreement; and November 2014 substantive appeal.  

During his June 2015 Board hearing, the Veteran testified that he first experienced symptoms of tremors, slow movement, fatigue, and freezing of facial expression during his period of service, and those symptoms have later been associated with his diagnosis of Parkinson's disease.  The Veteran also reported that he felt that symptoms associated with his left arm, which he originally felt were associated with old football injury, actually marked the onset of his Parkinson's disease in service. 

In support of his claim, the Veteran has submitted medical literature that discusses the slow progression of Parkinson's disease, which is not usually diagnosed until after major symptoms appear eight to fifteen years after initial onset of disease, as well as medical literature that discusses the association between exposure to chemical solvents, including TCE, and the development of Parkinson's disease. 
The Veteran has also submitted a document titled "Emergency Data/SGLI Cover Sheet" which contains ten lines of his handwritten signature dating from August 1993 to September 1995.    

The Veteran's service treatment records (STR's) are silent for complaints of, treatment for, or a diagnosis of Parkinson's disease while the Veteran was in active service.  His service personnel records do confirm that he was deployed to Saudi Arabia during Operation Desert Storm in 1991.  His service records also confirm that in 1992, he worked in Allied Trades auto body shop where he was exposed to paints, polyurethane, paint thinner, MEK, and chemical Agent Resistant Coating (CARC) that contained chromates and diisocycante.  

Post-service treatment records note the Veteran was formally diagnosed with Parkinson's disease in September 2007.  In a June 2015 letter from the Veteran's treating neurologist, Dr. J. S., it was noted that the Veteran was diagnosed with Parkinson's in 2006, but he had symptoms which predated the formal diagnosis.  Dr. J. S. noted that it is generally known within the scientific community that Parkinson's disease is often diagnosed only after symptoms have been persistent for eight to fifteen years and it is typically accepted that by the time an individual is diagnosed with Parkinson's disease, the individual is somewhere between eight to fifteen years into the disease progression.  Dr. J. S. concluded that taking the Parkinson's disease progression into consideration, the Veteran's Parkinson's disease had an onset during his period of military service.  

In a June 2015 letter from the Veteran's treating primary care physician, Dr. L.S., noted that the first symptoms of Parkinson's disease manifest many years prior to the formal diagnosis.  The physician stated that Parkinson's disease is typically diagnosed after the onset of neurodegeneration with unrecognized symptoms that beginning at least a decade prior to the actual diagnosis by a neurologist.  Dr. L.S. also concluded that it was very probable that the Veteran had active Parkinson's disease during his military service.

The record next contains three letters from the Veteran's treating medical providers showing that they each reviewed the Veteran's handwritten signatures dated from August 1993 to September 1995.  Each medical provider found that there was a decline in the Veteran's handwriting during that period which demonstrated the onset of his Parkinson's disease during that period.  See August 2015 letter from neurologist, Dr. J.S.; July 2017 letter from neurologist Dr. J.M.; and July 2017 letter from primary care physician, Dr. L.S. 

Dr. L.S. noted that micrographia is an early sign of Parkinson's disease, and it is often present before the formal diagnosis.  Dr. J.S. stated that based on review of his handwriting samples dated back to 1993, it is quite clear that the onset of the Veteran's symptoms began in 1995.  Dr. J.S. noted that there was a clear deterioration in the handwriting as his handwriting progressively became cramped and smaller, which is a hallmark of Parkinson's disease.  Dr. J.M. also found that a review of signature log demonstrated alternations in the Veteran's handwriting from August 1993 to September 1995, and it was noted that adjustments in handwriting is one of the manifestations of Parkinson's disease. 

The Board finds the private medical opinions to be competent and credible evidence that support the finding that the Veteran's Parkinson's disease had an onset during his period of service.  Lay evidence can be competent and sufficient evidence to establish etiology, if the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, the Veteran's treating neurologists and primary care physician have considered the Veteran's reported history of symptoms that began in service as well as reviewed his handwriting samples dated from 1993 to 1995 to conclude that his Parkinson's disease had an onset during military service.  

The Board recognizes that in a June 2011 VA examination report, the VA examiner found the Veteran's Parkinson's disease was not incurred in, or otherwise related to his period of service, to include exposure to environmental hazards.  This medical opinion was based on a review of claims folder, including the Veteran's service treatment records and lay statements as well consideration of the medical literature submitted by the Veteran.  However, it does not appeal that the VA examiner was not able to review the handwriting samples dated between 1993 and 1995 in conjunction with his medical opinion.  As such, the Board does not find this VA medical opinion to be more probative than the three positive private medical opinions.  

The Board finds that the competent evidence of record is in equipoise as to whether the Veteran's Parkinson's disease was incurred during his period of service.  Resolving reasonable doubt in favor of the Veteran, entitlement to service connection for Parkinson's disease is warranted.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for Parkinson's disease is granted. 


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


